Exhibit 10.4
 
REGISTRATION RIGHTS AGREEMENT
OF
FXCM INC.
Dated as of December 1, 2010
 

 



--------------------------------------------------------------------------------



 



Table of Contents

                Page  
ARTICLE I
       
DEFINITIONS AND OTHER MATTERS
       
 
       
Section 1.1 Definitions
    1  
Section 1.2 Definitions Generally
    4  
 
       
ARTICLE II
       
REGISTRATION RIGHTS
       
 
       
Section 2.1 Exchange Registration
    5  
Section 2.2 Demand Registration
    5  
Section 2.3 Incidental Registration
    7  
Section 2.4 Holdback Agreements
    8  
Section 2.5 Registration Procedures
    9  
Section 2.6 Indemnification by the Company
    13  
Section 2.7 Indemnification by Registering Covered Persons
    13  
Section 2.8 Conduct of Indemnification Proceedings
    14  
Section 2.9 Contribution
    15  
Section 2.10 Participation in Public Offering
    15  
Section 2.11 Other Indemnification
    15  
Section 2.12 Parties in Interest
    15  
Section 2.13 Acknowledgement Regarding the Company
    16  
Section 2.14 Mergers, Recapitalizations, Exchanges or Other Transactions
Affecting Registrable Securities
    16  
 
       
ARTICLE III
       
MISCELLANEOUS
         
Section 3.1 Term of the Agreement; Termination of Certain Provisions
    16  
Section 3.2 Assignment; Successors
    16  
Section 3.3 Governing Law
    17  
Section 3.4 Severability
    17  
Section 3.5 Entire Agreement
    17  
Section 3.6 Successors and Assigns; Certain Transferees Bound Hereby
    17  
Section 3.7 Counterparts
    17  
Section 3.8 Remedies
    17  
Section 3.9 Notices
    17  
Section 3.10 Governing Law
    18  
Section 3.11 Specific Performance
    18  
Section 3.12 Descriptive Headings
    19    
Appendix A Covered Person Questionnaire
       

i 



--------------------------------------------------------------------------------



 



REGISTRATION RIGHTS AGREEMENT
          This REGISTRATION RIGHTS AGREEMENT (including Appendix A hereto, as
such Appendix A may be amended from time to time pursuant to the provisions
hereof, this “Agreement”), is made and entered into as of December 1, 2010, by
and among FXCM Inc., a Delaware corporation (the “Company”), and the Covered
Persons (defined below) from time to time party hereto.
          WHEREAS, the Covered Persons are holders of Holdings Units (defined
below), which, subject to certain restrictions and requirements, are
exchangeable at the option of the holder thereof for shares of the Company’s
Class A common stock, par value $0.01 per share (the “Class A Common Stock”);
and
          WHEREAS, the Company desires to provide the Covered Persons with
registration rights with respect to Class A Common Stock underlying their
Holdings Units and certain other shares of Class A Common Stock they may
otherwise hold from time to time.
          NOW, THEREFORE, in consideration of the premises and of the mutual
agreements, covenants and provisions herein contained, the parties hereto agree
as follows:
ARTICLE I
DEFINITIONS AND OTHER MATTERS
          Section 1.1 Definitions. Capitalized terms used in this Agreement
without other definition shall, unless expressly stated otherwise, have the
meanings specified in this Section 1.1:
     “Beneficial Owner” has the meaning set forth in Rule 13d-3 under the
Exchange Act.
     “Board” means the Board of Directors of the Company.
     “Class A Common Stock” has the meaning ascribed to such term in the
Recitals.
     “Company” has the meaning ascribed to such term in the preamble.
     “Covered Holdings Units” means, with respect to a Covered Person, such
Covered Person’s Holdings Units.
     “Covered Person” means those persons, other than the Company, who shall
from time to time be parties to this Agreement in accordance with the terms
hereof (including Permitted Transferees).
     “Demand Committee” shall mean (a) Dror (Drew) Niv, for so long as he shall
be an officer of the Company and a holder of Holdings Units or shares of Class A
Common Stock, (b) David Sakhai, for so long as he shall be an officer of the
Company and a holder of Holdings Units or shares of Class A Common Stock and
(c) a representative of Long Ridge Equity Partners who shall initially be James
Brown, for so long as persons or entities affiliated with Long Ridge Equity
Partners are, assuming the exchange of all then-outstanding Holdings Units

 



--------------------------------------------------------------------------------



 



owned by persons other than the Company, holders of at least 5% (on a fully
diluted basis) of the then-outstanding shares of Class A Common Stock. At such
time as none of Drew Niv, David Sakhai and a representative of Long Ridge Equity
Partners shall continue to be a member of the Demand Committee pursuant to the
immediately preceding sentence the Demand Committee shall consist of a
representative of all Covered Persons that would, assuming the exchange of all
then-outstanding Holdings Units owned by persons other than the Company, hold at
least 5% (on a fully diluted basis) of the then-outstanding shares of Class A
Common Stock (which committee may, for the avoidance of doubt, include Drew Niv
or David Sakhai). If at any time none of Drew Niv, David Sakhai and a
representative of Long Ridge Equity Partners shall continue to be a member of
the Demand Committee pursuant to the first sentence of this paragraph and there
shall not be any Covered Person that would, assuming the exchange of all
then-outstanding Holdings Units owned by persons other than the Company, hold at
least 5% (on a fully diluted basis) of the then-outstanding shares of Class A
Common Stock, there shall cease to be a Demand Committee and Sections 2.2 and
2.3 hereof shall have no further force or effect. Solely for purposes of the
first sentence of this paragraph, in determining whether persons or entities
affiliated with Long Ridge Equity Partners are, assuming the exchange of all
then-outstanding Holdings Units owned by persons other than the Company, holders
of at least 5% (on a fully diluted basis) of the then-outstanding shares of
Class A Common Stock, MFP Partners, L.P., Michel Daher, Charlestone Venture
Holdings Limited and Yale University shall be deemed to be persons or entities
affiliated with Long Ridge Equity Partners.
     “Demand Notice” has the meaning ascribed to such term in Section 2.2(a).
     “Demand Registration” has the meaning ascribed to such term in
Section 2.2(a).
     “Exchange Act” means the U.S. Securities Exchange Act of 1934, as amended,
and the rules and regulations promulgated thereunder.
     “Exchange Agreement” means the Exchange Agreement, dated as of or about the
date hereof among the Company, Holdings and holders of Holdings Units from time
to time party thereto, as amended from time to time.
     “Exchange Registration” has the meaning ascribed to such term in
Section 2.1(a).
     “FINRA” means the Financial Industry Regulatory Authority, Inc.
     “Follow-on Holdback Period” has the meaning ascribed to such term in
Section 2.4(a).
     “Governmental Authority” means any national, local or foreign (including
U.S. federal, state or local) or supranational (including European Union)
governmental, judicial, administrative or regulatory (including self-regulatory)
agency, commission, department, board, bureau, entity or authority of competent
jurisdiction.
     “Holdback Extension” has the meaning ascribed to such term in
Section 2.4(a).
     “Holdings” means FXCM Holdings, LLC, a Delaware limited liability company.

 



--------------------------------------------------------------------------------



 



     “Holdings LLC Agreement” means the Third Amended and Restated Limited
Liability Company Agreement of Holdings dated as of or about the date hereof, as
it may be amended, supplemented or restated from time to time.
     “Holdings Unit” has the meaning given to such term in the Exchange
Agreement.
     “Incidental Registration” has the meaning ascribed to such term in
Section 2.3(a).
     “Indemnified Parties” has the meaning ascribed to such term in Section 2.6.
     “IPO Holdback Period” has the meaning ascribed to such term in
Section 2.4(a).
     “Other Registration Rights” means any securities of the Company proposed to
be included in such registration by the holders of registration rights granted
other than pursuant to this Agreement.
     “Permitted Transferee” means any transferee of a Holdings Unit after the
date hereof the transfer of which was permitted by the Holdings LLC Agreement.
     “Public Offering” means an underwritten public offering pursuant to an
effective registration statement under the Securities Act, other than pursuant
to a registration statement on Form S-4 or Form S-8 or any similar or successor
form.
     “Registering Covered Person” has the meaning ascribed to such term in
Section 2.5(a).
     “Registrable Securities” means shares of Class A Common Stock that may be
delivered in exchange for Holdings Units and other shares of Class A Common
Stock otherwise held by Covered Persons from time to time. For purposes of this
Agreement, Registrable Securities shall cease to be Registrable Securities when
such Registrable Securities (i) are Transferred in a Public Sale, (ii) are
eligible to be sold by the Covered Person owning such Registrable Securities
(including Registrable Securities deliverable to a Covered Person under an
effective Exchange Registration) pursuant to Rule 144(b)(1) under the Securities
Act or, in the case of Registrable Securities that are not “restricted
securities” under Rule 144 under the Securities Act, pursuant to Section 4(1) of
the Securities Act (or, in each case, any successor provision then in effect) or
(iii) cease to be outstanding (or issuable upon exchange).
     “Registration Expenses” means any and all expenses incident to the
performance of or compliance with any registration or marketing of securities,
including all (i) SEC and securities exchange registration and filing fees, and
all other fees and expenses payable in connection with the listing of securities
on any securities exchange or automated interdealer quotation system, (ii) fees
and expenses of compliance with any securities or “blue sky” laws (including
reasonable fees and disbursements of counsel in connection with “blue sky”
qualifications of the securities registered), (iii) expenses in connection with
the preparation, printing, mailing and delivery of any registration statements,
prospectuses and other documents in connection therewith and any amendments or
supplements thereto, (iv) security engraving and printing expenses, (v) internal
expenses of the Company and Holdings (including, without limitation, all
salaries and expenses of the officers and employees of the Company or Holdings
performing legal or accounting duties), (vi) reasonable fees and disbursements
of counsel for the Company or Holdings and

 



--------------------------------------------------------------------------------



 



customary fees and expenses for independent certified public accountants
retained by the Company or Holdings (including the expenses relating to any
comfort letters or costs associated with the delivery by independent certified
public accountants of any comfort letters requested pursuant to Section 2.5(i)),
(vii) reasonable fees and expenses of any special experts retained by the
Company or Holdings in connection with such registration, (viii) in connection
with a registration pursuant to Sections 2.2 or 2.3, reasonable fees of not more
than one counsel for all of the Covered Persons participating in the offering
selected by the Demand Committee, (ix) fees and expenses in connection with any
review by FINRA of the underwriting arrangements or other terms of the offering,
and all fees and expenses of any “qualified independent underwriter,” including
the fees and expenses of any counsel thereto, (x) fees and disbursements of
underwriters customarily paid by issuers or sellers of securities, but excluding
any underwriting fees, discounts and commissions attributable to the sale of
Registrable Securities, (xi) costs of printing and producing any agreements
among underwriters, underwriting agreements, any “blue sky” or legal investment
memoranda and any selling agreements and other documents in connection with the
offering, sale or delivery of the Registrable Securities, (xii) transfer agents’
and registrars’ fees and expenses and the fees and expenses of any other agent
or trustee appointed in connection with such offering, (xiii) expenses relating
to any analyst or investor presentations or any “road shows” undertaken in
connection with the registration, marketing or selling of the Registrable
Securities, (xiv) fees and expenses payable in connection with any ratings of
the Registrable Securities, including expenses relating to any presentations to
rating agencies and (xv) all out-of-pocket costs and expenses incurred by the
Company, Holdings or their appropriate officers in connection with their
compliance with Section 2.5(m).
     “SEC” means the Securities and Exchange Commission.
     “Securities Act” means the U.S. Securities Act of 1933, as amended, and the
rules and regulations promulgated thereunder.
     “Suspension Period” has the meaning ascribed to such term in
Section 2.5(k).
          Section 1.2 Definitions Generally. Wherever required by the context of
this Agreement, the singular shall include the plural and vice versa, and the
masculine gender shall include the feminine and neuter genders and vice versa,
and references to any agreement, document or instrument shall be deemed to refer
to such agreement, document or instrument as amended, supplemented or modified
from time to time. When used herein:
     (a) the word “or” is not exclusive;
     (b) the words “including,” “includes,” “included” and “include” are deemed
to be followed by the words “without limitation”;
     (c) the terms “herein,” “hereof” and “hereunder” and other words of similar
import refer to this Agreement as a whole and not to any particular section,
paragraph or subdivision;
     (d) the word “person” means any individual, corporation, limited liability
company, trust, joint venture, association, company, partnership or other legal
entity or a government or any department or agency thereof or self-regulatory
organization; and

 



--------------------------------------------------------------------------------



 



     (e) all section, paragraph or clause references not attributed to a
particular document shall be references to such parts of this Agreement, and all
exhibit, annex and schedule references not attributed to a particular document
shall be references to such exhibits, annexes and schedules to this Agreement.
ARTICLE II
REGISTRATION RIGHTS
          Section 2.1 Exchange Registration.
     (a) The Company shall use its commercially reasonable efforts to file with
the SEC prior to the time that Holdings Units held by Covered Persons become
available for exchange for Class A Common Stock pursuant to the terms of the
Exchange Agreement and cause to be declared effective under the Securities Act
by the SEC promptly thereafter, one or more registration statements (the
“Exchange Registration”) covering (i) the delivery by the Company from time to
time to the Covered Persons of all shares of Class A Common Stock deliverable to
the Covered Persons in exchange for Holdings Units pursuant to the Exchange
Agreement or (ii) if the Company determines that the registration provided for
in clause (i) is not available for any reason, the registration of resale of
such shares of Class A Common Stock by the Covered Persons.
     (b) The Company shall be liable for and pay all Registration Expenses in
connection with any Exchange Registration, regardless of whether such
registration is effected.
     (c) Upon notice to each Covered Person, the Company may postpone effecting
a registration pursuant to this Section 2.1 for a reasonable time specified in
the notice but not exceeding 120 days, if (i) the Board shall determine in good
faith that effecting the registration would materially and adversely affect an
offering of securities of the Company the preparation of which had then been
commenced or (ii) the Company is in possession of material non-public
information the disclosure of which during the period specified in such notice
the Board believes in good faith would not be in the best interests of the
Company.
          Section 2.2 Demand Registration.
     (a) If at any time the Company shall receive a written request (a “Demand
Notice”) from the Demand Committee that the Company effect the registration
under the Securities Act of all or any portion of the Registrable Securities
specified in the Demand Notice (a “Demand Registration”), specifying the
information set forth under Section 2.5(j), then the Company shall use its
commercially reasonable efforts to effect, as expeditiously as reasonably
practicable, subject to the restrictions in Section 2.2(d), the registration
under the Securities Act of the Registrable Securities for which the Demand
Committee has requested registration under this Section 2.2, all to the extent
necessary to permit the disposition (in accordance with the intended methods
thereof as aforesaid) of the Registrable Securities so to be registered. The
Demand Committee shall allocate

 



--------------------------------------------------------------------------------



 



participation in any Demand Registration ratably among Covered Persons in
accordance with their Registrable Securities.
     (b) At any time prior to the effective date of the registration statement
relating to such registration, the Demand Committee may revoke such Demand
Registration request by providing a notice to the Company revoking such request.
The Company shall be liable for and pay all Registration Expenses in connection
with any Demand Registration.
     (c) If the sole or managing underwriter of a Demand Registration advises
the Company in writing that in its opinion the number of Registrable Securities
and other securities requested to be included exceeds the number of Registrable
Securities and other securities which can be sold in such offering without
adversely affecting the distribution of the securities being offered, the price
that will be paid in such offering or the marketability thereof, the Company
will include in such registration the greatest number of (i) Registrable
Securities proposed to be registered by the holders thereof, (ii) securities
having Other Registration Rights that are pari passu with the demand rights
granted in respect of Registrable Securities hereunder proposed to be registered
by the holders thereof and (iii) securities proposed to be registered by the
Company for its own account which in the opinion of such underwriters can be
sold in such offering without adversely affecting the distribution of the
securities being offered, the price that will be paid in such offering or the
marketability thereof, ratably among the holders of Registrable Securities, the
holders of such Other Registration Rights and the Company, based (A) as between
the Company and such holders requesting registration, on the respective amounts
of securities requested to be registered, and (B) as among the holders
requesting registration, on the respective amounts of Registrable Securities
(whether requested to be registered pursuant to Sections 2.1, 2.2 or 2.3) and
securities subject to such Other Registration Rights, as the case may be, held
by each such holder; provided, however, that the Company shall have the right
(the “Priority Right”) to receive priority over all holders of Registrable
Securities in any Demand Registration to be effected under this Section 2.2 with
respect to securities that the Company proposes to include in such registration
for its own account by giving written notice of its election to exercise such
Priority Right to the holders of Registrable Securities requesting registration
thereof.
     (d) Upon notice to the Demand Committee, the Company may postpone effecting
a registration pursuant to this Section 2.2 on up to three occasions during any
period of six consecutive months for a reasonable time specified in the notice
but not exceeding 120 days in the aggregate (which period may not be extended or
renewed), if (i) the Board shall determine in good faith that effecting the
registration would materially and adversely affect an offering of securities of
the Company the preparation of which had then been commenced or (ii) the Company
is in possession of material non-public information the disclosure of which
during the period specified in such notice the Board believes in good faith
would not be in the best interests of the Company.

 



--------------------------------------------------------------------------------



 



          Section 2.3 Incidental Registration.
     (a) Requests for Incidental Registration. At any time the Company proposes
to register any shares of Class A Common Stock under the Securities Act (other
than an Exchange Registration or registrations on such form(s) solely for
registration of shares of Class A Common Stock in connection with any employee
benefit plan or dividend reinvestment plan or a merger or consolidation),
including registrations pursuant to Section 2.2(a), whether or not for sale for
its own account, the Company will give written notice to the Demand Committee at
least fifteen (15) days prior to the initial filing of such Registration
Statement with the SEC of its intent to file such registration statement. Upon
the written request of the Demand Committee made within twenty (20) days after
any such notice is given (which request shall specify the Registrable Securities
intended to be disposed of by such holder), the Company will use its
commercially reasonable efforts to effect the registration (an “Incidental
Registration”) under the Securities Act of all Registrable Securities which the
Company, as the case may be, has been so requested to register by the Demand
Committee; provided, however, that if, at any time after giving written notice
of its intention to register any securities and prior to the effective date of
the Registration Statement filed in connection with such Incidental
Registration, the Company shall determine for any reason not to register or to
delay registration of such securities, the Company may, at its election, give
written notice of such determination to each holder of such Registrable
Securities and, thereupon, (a) in the case of a determination not to register,
the Company shall be relieved of its obligation to register any Registrable
Securities under this Section 2.3 in connection with such registration (but not
from its obligation to pay the expenses incurred in connection therewith), and
(b) in the case of a determination to delay registration, the Company shall be
permitted to delay registering any Registrable Securities under this Section 2.3
during the period that the registration of such other securities is delayed. The
Demand Committee shall allocate participation in any Incidental Registration
ratably among Covered Persons in accordance with their Registrable Securities.
     (b) Priority on Incidental Registration. If the sole or managing
underwriter of a registration advises the Company in writing that in its opinion
the number of Registrable Securities and other securities requested to be
included exceeds the number of Registrable Securities and other securities which
can be sold in such offering without adversely affecting the distribution of the
securities being offered, the price that will be paid in such offering or the
marketability thereof, the Company will include in such registration the
Registrable Securities and other securities of the Company in the following
order of priority:
          (i) first, the greatest number of securities of the Company proposed
to be included in such registration by the Company for its own account and by
holders of Other Registration Rights that have priority over the Incidental
Registration rights granted to holders of Registrable Securities under this
Agreement, which in the opinion of such underwriters can be so sold; and
          (ii) second, after all securities that the Company proposes to
register for its own account or for the accounts of holders of Other
Registration Rights

 



--------------------------------------------------------------------------------



 



that have priority over the Incidental Registration rights under this Agreement
have been included, the greatest amount of Registrable Securities and securities
having Other Registration Rights that are pari passu with Registrable
Securities, in each case requested to be registered by the holders thereof which
in the opinion of such underwriters can be sold in such offering without
adversely affecting the distribution of the securities being offered, the price
that will be paid in such offering or the marketability thereof, ratably among
the holders of Registrable Securities (whether requested to be registered
pursuant to Sections 2.1, 2.2 or 2.3) and securities subject to such Other
Registration Rights based on the respective amounts of Registrable Securities
and securities subject to such Other Registration Rights held by each such
holder.
     (c) Upon delivering a request under this Section 2.3, a Covered Person
will, if requested by the Company, execute and deliver a custody agreement and
power of attorney in form and substance reasonably satisfactory to the Company
with respect to such Covered Person’s Securities to be registered pursuant to
this Section 2.3 (a “Custody Agreement and Power of Attorney”). The Custody
Agreement and Power of Attorney will provide, among other things, that the
Covered Person will deliver to and deposit in custody with the custodian and
attorney-in-fact named therein a certificate or certificates representing such
Securities (duly endorsed in blank by the registered owner or owners thereof or
accompanied by duly executed stock powers in blank) and irrevocably appoint said
custodian and attorney-in-fact with full power and authority to act under the
Custody Agreement and Power of Attorney on such Covered Person’s behalf with
respect to the matters specified therein. Such Covered Person also agrees to
execute such other agreements as the Company may reasonably request to further
evidence the provisions of this Section 2.3.
     (d) Notwithstanding anything to the contrary herein, after the time the
Company has caused to become effective an Exchange Registration, covering all
shares to be registered pursuant to Section 2.1 hereof, and at any time that
such Exchange Registration remains effective and available for use, any Covered
Person who is not an “affiliate” of the Company for purposes of Rule 144 shall
not have the right to participate in such Incidental Registration pursuant to
this Section 2.3, except to the extent the shares to be registered and offered
pursuant to such Incidental Registration will be an underwritten offering.
          Section 2.4 Holdback Agreements.
     (a) Each Covered Person agrees that if requested in writing in connection
with an underwritten offering made pursuant to a Registration Statement for
which such Covered Person has registration rights pursuant to this Article II by
the managing underwriter or underwriters of such underwritten offering, such
holder will not effect any Public Sale or distribution of any of the securities
being registered or any securities convertible or exchangeable or exercisable
for such securities (except as part of such underwritten offering), during the
period beginning 10 days prior to, and ending 180 days after, the effective date
of the Company’s initial public offering of the Class A Common Stock (the “IPO
Holdback Period”), except as part of such Initial Public Offering, or, in the
case of any subsequent underwritten offering pursuant to this Agreement, during
the

 



--------------------------------------------------------------------------------



 



period beginning seven days prior to, and ending 90 days after, the effective
date of any such subsequent underwritten registration (the “Follow-On Holdback
Period”), except as part of any such underwritten registration (or for such
shorter period as to which the managing underwriter or underwriters may agree,
provided that such shorter period applies equally to all Covered Persons). If
(i) the Company issues an earnings release or discloses other material
information or a material event relating to the Company occurs during the last
17 days of the IPO Holdback Period or a Follow-On Holdback Period (as
applicable) or (ii) prior to the expiration of the IPO Holdback Period or a
Follow-On Holdback Period (as applicable), the Company announces that it will
release earnings results during the 16-day period beginning upon the expiration
of such period, then to the extent necessary for a managing or co-managing
underwriter of a registered offering required hereunder to comply with FINRA
Rule 2711(f)(4), the IPO Holdback Period or the Follow-On Holdback Period (as
applicable) will be extended until 18 days after the earnings release or
disclosure of other material information or the occurrence of the material
event, as the case may be (a “Holdback Extension”). Notwithstanding the
foregoing, no Follow-On Holdback Period shall apply to any person who (i) is not
an executive officer or director of the Company, a selling stockholder in such
offering or a person selling Holdings Units to the Company, Holdings or any of
the their respective subsidiaries if such purchase is funded by the sale of
Class A Common Stock by the Company, Holdings or any of their respective
subsidiaries in such offering and (ii) holds, together with its affiliates, less
than 1% of the then-outstanding Class A Common Stock.
     (b) The Company agrees (i) not to effect any public sale or distribution of
its equity securities, or any securities convertible into or exchangeable or
exercisable for such securities, during the seven days prior to and during the
180-day period beginning on the effective date of any underwritten Demand
Registration (or for such shorter period as to which the managing underwriter or
underwriters may agree), except as part of such Demand Registration or in
connection with an Exchange Registration or any employee benefit or similar
plan, any dividend reinvestment plan, or a business acquisition or combination
and (ii) to use all reasonable efforts to cause each holder of at least 5% (on a
fully-diluted basis) of its Class A Common Stock, or any securities convertible
into or exchangeable or exercisable for such Class A Common Stock, which are or
may be purchased from the Company at any time after the date of this Agreement
(other than in a registered offering) to agree not to effect any sale or
distribution of any such Class A Common Stock during such period (except as part
of such underwritten offering, if otherwise permitted).
          Section 2.5 Registration Procedures. In connection with any request by
the Demand Committee that Registrable Securities be registered pursuant to
Sections 2.2 or 2.3, subject to the provisions of such Sections, the paragraphs
below shall be applicable, and in connection with any Exchange Registration
pursuant to Section 2.1, paragraphs (a), (c), (d), (e), (f), (k), (l) and (n)
below shall be applicable:
     (a) The Company shall as expeditiously as reasonably practicable prepare
and file with the SEC a registration statement on any form for which the Company
then qualifies or that counsel for the Company shall deem appropriate and which
form shall be available for the registration of the Registrable Securities to be
registered thereunder in

 



--------------------------------------------------------------------------------



 



accordance with the intended method of distribution thereof, and use its
commercially reasonable efforts to cause such filed registration statement to
become and remain effective for a period of not less than 40 days, or in the
case of an Exchange Registration until all of the Registrable Securities of the
Covered Persons included in any such registration statement (each, a
“Registering Covered Person”) shall have actually been exchanged thereunder.
     (b) Prior to filing a registration statement or prospectus or any amendment
or supplement thereto, the Company shall, if requested, furnish to each
Registering Covered Person and each underwriter, if any, of the Registrable
Securities covered by such registration statement copies of such registration
statement as proposed to be filed, and thereafter the Company shall furnish to
such Registering Covered Person and underwriter, if any, such number of copies
of such registration statement, each amendment and supplement thereto (in each
case including all exhibits thereto and documents incorporated by reference
therein), the prospectus included in such registration statement (including each
preliminary prospectus and any summary prospectus) and any other prospectus
filed under Rule 424 or Rule 430A under the Securities Act and such other
documents as such Registering Covered Person or underwriter may reasonably
request in order to facilitate the disposition of the Registrable Securities
owned by such Registering Covered Person. The Registering Covered Person shall
have the right to request that the Company modify any information contained in
such registration statement, amendment and supplement thereto pertaining to such
Registering Covered Person and the Company shall use its commercially reasonable
efforts to comply with such request, provided, however, that the Company shall
not have any obligation to so modify any information if the Company reasonably
expects that so doing would cause the prospectus to contain an untrue statement
of a material fact or omit to state any material fact required to be stated
therein or necessary to make the statements therein not misleading.
     (c) After the filing of the registration statement, the Company shall
(i) cause the related prospectus to be supplemented by any required prospectus
supplement, and, as so supplemented, to be filed pursuant to Rule 424 under the
Securities Act, (ii) comply with the provisions of the Securities Act with
respect to the disposition of all Registrable Securities covered by such
registration statement during the applicable period in accordance with the
intended methods of disposition by the Registering Covered Person thereof set
forth in such registration statement or supplement to such prospectus and
(iii) promptly notify each Registering Covered Person holding Registrable
Securities covered by such registration statement of any stop order issued or
threatened by the SEC suspending the effectiveness of such registration
statement or any state securities commission and take all commercially
reasonable efforts to prevent the entry of such stop order or to obtain the
withdrawal of such order if entered.
     (d) To the extent any “free writing prospectus” (as defined in Rule 405
under the Securities Act) is used, the Company shall file with the SEC any free
writing prospectus that is required to be filed by the Company with the SEC in
accordance with the Securities Act and retain any free writing prospectus not
required to be filed.

 



--------------------------------------------------------------------------------



 



     (e) The Company shall use its commercially reasonable efforts to
(i) register or qualify the Registrable Securities covered by such registration
statement under such other securities or “blue sky” laws of such jurisdictions
in the United States as any Registering Covered Person holding such Registrable
Securities or each underwriter, if any, reasonably (in light of such member’s
intended plan of distribution) requests and (ii) cause such Registrable
Securities to be registered with or approved by such other governmental agencies
or authorities as may be necessary by virtue of the business and operations of
the Company and do any and all other acts and things that may be reasonably
necessary or advisable to enable such Registering Covered Person to consummate
the disposition of the Registrable Securities owned by such person, provided
that the Company shall not be required to (A) qualify generally to do business
in any jurisdiction where it would not otherwise be required to qualify but for
this Section 2.5(e), (B) subject itself to taxation in any such jurisdiction or
(C) consent to general service of process in any such jurisdiction.
     (f) The Company shall immediately notify each Registering Covered Person
holding such Registrable Securities covered by such registration statement or
each underwriter, if any, at any time when a prospectus relating thereto is
required to be delivered under the Securities Act, of the occurrence of an event
requiring the preparation of a supplement or amendment to such prospectus so
that, as thereafter delivered to the purchasers of such Registrable Securities,
such prospectus will not contain an untrue statement of a material fact or omit
to state any material fact required to be stated therein or necessary to make
the statements therein not misleading and promptly prepare and make available to
each such Registering Covered Person or underwriter, if any, and file with the
SEC any such supplement or amendment.
     (g) The Demand Committee shall select an underwriter or underwriters in
connection with any Public Offering. In connection with any Public Offering, the
Company shall enter into customary agreements (including an underwriting
agreement in customary form) and take such all other actions as are reasonably
required in order to expedite or facilitate the disposition of such Registrable
Securities in any such Public Offering, including if necessary the engagement of
a “qualified independent underwriter” in connection with the qualification of
the underwriting arrangements with FINRA.
     (h) Subject to the execution of confidentiality agreements satisfactory in
form and substance to the Company in the exercise of its good faith judgment,
pursuant to the reasonable request of the Demand Committee or underwriter (if
any), the Company will give to each Registering Covered Person, each underwriter
(if any) and their respective counsel and accountants (i) reasonable and
customary access to its books and records and (ii) such opportunities to discuss
the business of the Company with its directors, officers, employees, counsel and
the independent public accountants who have certified its financial statements,
as shall be appropriate, in the reasonable judgment of counsel to such
Registering Covered Person or underwriter, to enable them to exercise their due
diligence responsibility.
     (i) The Company shall use its commercially reasonable efforts to furnish to
each Registering Covered Person and to each such underwriter, if any, a signed

 



--------------------------------------------------------------------------------



 



counterpart, addressed to such person or underwriter, of (i) an opinion or
opinions of counsel to the Company and (ii) a comfort letter or comfort letters
from the Company’s independent public accountants, each in customary form and
covering such matters of the kind customarily covered by opinions or comfort
letters, as the case may be, as the Demand Committee or underwriter reasonably
requests.
     (j) Each Registering Covered Person registering securities under
Sections 2.2 or 2.3 shall promptly furnish in writing to the Company the
information set forth in Appendix B and such other information regarding itself,
the distribution of the Registrable Securities as the Company may from time to
time reasonably request and such other information as may be legally required or
advisable in connection with such registration.
     (k) Each Registering Covered Person and each underwriter, if any, agrees
that, upon receipt of any notice from the Company of the happening of any event
of the kind described in Section 2.5(f), such Registering Covered Person or
underwriter shall forthwith discontinue disposition of Registrable Securities
pursuant to the registration statement covering such Registrable Securities
until such Registering Covered Person’s or underwriter’s receipt of the copies
of the supplemented or amended prospectus contemplated by Section 2.5(f),
provided, however, that, upon written notice to each Registering Covered Person
and each underwriter, if any, and for a reasonable time specified in the notice
but not exceeding 60 days thereafter or 90 days in any 365 day period (the
“Suspension Period”), the Company may suspend the use or effectiveness of any
registration statement if the Company’s Board reasonably believes that the
Company is in possession of material non-public information, the failure of
which to be disclosed in the prospectus included in the registration statement
could constitute a material misstatement or omission; and, if so directed by the
Company, such Registering Covered Person or underwriter shall deliver to the
Company all copies, other than any permanent file copies then in such
Registering Covered Person’s possession, of the most recent prospectus covering
such Registrable Securities at the time of receipt of such notice. If the
Company shall give such notice, the Company shall extend the period during which
such registration statement shall be maintained effective (including the period
referred to in Section 2.5(a)) by the number of days during the period from and
including the date of the giving of notice pursuant to Section 2.5(f) to the
date when the Company shall make available to such Registering Covered Person a
prospectus supplemented or amended to conform with the requirements of
Section 2.5(f).
     (l) The Company shall use its commercially reasonable efforts to list all
Registrable Securities covered by such registration statement on any securities
exchange or quotation system on which any of the Registrable Securities are then
listed or traded.
     (m) The Company shall cause appropriate officers of the Company or Holdings
to (i) prepare and make presentations at any “road shows” and before analysts
and rating agencies, as the case may be, (ii) take other actions to obtain
ratings for any Registrable Securities and (iii) otherwise use their
commercially reasonable efforts to cooperate as reasonably requested by the
underwriters in the offering, marketing or selling of the Registrable
Securities.

 



--------------------------------------------------------------------------------



 



     (n) The Company shall cooperate with the Registering Covered Persons to
facilitate the timely delivery of Registrable Securities to be sold, which shall
not bear any restrictive legends, and to enable such Registrable Securities to
be issued in such denominations and registered in such names as such Registering
Covered Persons may reasonably request at least two business days prior to the
closing of any sale of Registrable Securities.
          Section 2.6 Indemnification by the Company. In the event of any
registration of any Registrable Securities of the Company under the Securities
Act pursuant to this Article II, the Company will, and it hereby does, indemnify
and hold harmless, to the extent permitted by law, a Registering Covered Person,
each affiliate of such Registering Covered Person and their respective directors
and officers or general and limited partners or members and managing members
(including any director, officer, affiliate, employee, agent and controlling
person of any of the foregoing) and each other person, if any, who controls such
seller within the meaning of the Securities Act (collectively, the “Indemnified
Parties”), from and against any and all losses, claims, damages and liabilities
(including, without limitation, legal fees and other expenses incurred in
connection with any suit, action or proceeding or any claim asserted, as such
fees and expenses are incurred), joint or several, that arise out of, or are
based upon, (1) any untrue statement or alleged untrue statement of a material
fact contained in any registration statement or amendment or supplement thereto
under which such Registrable Securities were registered or any omission or
alleged omission to state therein a material fact required to be stated therein
or necessary in order to make the statements therein not misleading, or (2) any
untrue statement or alleged untrue statement of a material fact contained in any
prospectus, any free writing prospectus or any “issuer information” filed or
required to be filed pursuant to Rule 433(d) under the Securities Act in respect
of the Registrable Securities, or amendment or supplement thereto, or any
omission or alleged omission to state therein a material fact necessary in order
to make the statements therein, in the light of the circumstances under which
they were made, not misleading; provided, that the Company shall not be liable
to any Indemnified Party in any such case to the extent that any such loss,
claim, damage, liability (or action or proceeding in respect thereof) or expense
arises out of or is based upon any untrue statement or alleged untrue statement
or omission or alleged omission made in such registration statement, prospectus,
any free writing prospectus or any “issuer information” filed or required to be
filed pursuant to Rule 433(d) under the Securities Act in respect of the
Registrable Securities, or amendment or supplement thereto, in reliance upon and
in conformity with written information furnished to the Company with respect to
such seller or any underwriter specifically for use in the preparation thereof.
          Section 2.7 Indemnification by Registering Covered Persons. Each
Registering Covered Person hereby severally and not jointly indemnifies and
holds harmless, and the Company may require, as a condition to including any
Registrable Securities in any registration statement filed in accordance with
this Article II, that the Company shall have received an undertaking reasonably
satisfactory to it from any underwriter to indemnify and hold harmless, the
Company and all other prospective sellers of Registrable Securities, each
officer of the Company who signed the Registration Statement and each person, if
any, who controls the Company and all other prospective sellers of Registrable
Securities within the meaning of Section 15 of the Securities Act or Section 20
of the Exchange Act to the same extent as the indemnity set forth in Section 2.6
above, but only with respect to any losses, claims, damages or

 



--------------------------------------------------------------------------------



 



liabilities that arise out of, or are based upon, any untrue statement or
omission or alleged untrue statement or omission made in reliance upon and in
conformity with written information furnished to the Company with respect to
such seller specifically for use in the preparation of such registration
statement, prospectus, any free writing prospectus or any “issuer information”
filed or required to be filed pursuant to Rule 433(d) under the Securities Act
in respect of the Registrable Securities, or amendment or supplement thereto.
Such indemnity shall remain in full force and effect regardless of any
investigation made by or on behalf of the Company, any of the Registering
Covered Persons or any underwriter, or any of their respective affiliates,
directors, officers or controlling persons and shall survive the transfer of
such securities by such person. In no event shall any such indemnification
liability of any Registering Covered Person be greater in amount than the dollar
amount of the proceeds received by such Registering Covered Person upon the sale
of the Registrable Securities giving rise to such indemnification obligation.
          Section 2.8 Conduct of Indemnification Proceedings. Promptly after
receipt by an Indemnified Party hereunder of written notice of the commencement
of any action or proceeding with respect to which a claim for indemnification
may be made pursuant to this Article II, such Indemnified Party will, if a claim
in respect thereof is to be made against an indemnifying party, give written
notice to the latter of the commencement of such action; provided, that the
failure of the Indemnified Party to give notice as provided herein shall not
relieve the indemnifying party of its obligations under this Article II, except
to the extent that the indemnifying party is materially prejudiced by such
failure to give notice.
          In case any such action is brought against an Indemnified Party,
unless in such Indemnified Party’s reasonable judgment a conflict of interest
between such Indemnified Party and indemnifying parties may exist in respect of
such claim, the indemnifying party will be entitled to participate in and to
assume the defense thereof, jointly with any other indemnifying party similarly
notified to the extent that it may wish, with counsel reasonably satisfactory to
such Indemnified Party, and after notice from the indemnifying party to such
Indemnified Party of its election so to assume the defense thereof, the
indemnifying party will not be liable to such Indemnified Party for any legal or
other expenses subsequently incurred by the latter in connection with the
defense thereof other than reasonable costs of investigation. It is understood
and agreed that the indemnifying person shall not, in connection with any
proceeding or related proceeding in the same jurisdiction, be liable for the
fees and expenses of more than one separate firm (in addition to any local
counsel) for all Indemnified Parties, and that all such fees and expenses shall
be reimbursed as they are incurred. Any such separate firm (x) for any Covered
Person, its affiliates, directors and officers and any control persons of such
Indemnified Party shall be designated in writing by the Demand Committee, (y) in
all other cases shall be designated in writing by the Board. The indemnifying
person shall not be liable for any settlement of any proceeding effected without
its written consent, but if settled with such consent or if there be a final
judgment for the plaintiff, the indemnifying person agrees to indemnify each
Indemnified Party from and against any loss or liability by reason of such
settlement or judgment. No indemnifying person shall, without the written
consent of the Indemnified Party, effect any settlement of any pending or
threatened proceeding in respect of which any Indemnified Party is or could have
been a party and indemnification could have been sought hereunder by such
Indemnified Party, unless such settlement (A) includes an unconditional release
of such Indemnified Party, in form and substance reasonably satisfactory to such
Indemnified Party, from all liability on claims that are the subject matter of
such proceeding and

 



--------------------------------------------------------------------------------



 



(B) does not include any statement as to or any admission of fault, culpability
or a failure to act by or on behalf of any Indemnified Party.
          Section 2.9 Contribution. If the indemnification provided for in this
Article II from the indemnifying party is unavailable to an Indemnified Party
hereunder in respect of any losses, claims, damages, liabilities or expenses
referred to herein, then the indemnifying party, in lieu of indemnifying such
Indemnified Party, shall contribute to the amount paid or payable by such
Indemnified Party as a result of such losses, claims, damages, liabilities or
expenses in such proportion as is appropriate to reflect the relative fault of
the indemnifying party and Indemnified Parties in connection with the actions
which resulted in such losses, claims, damages, liabilities or expenses, as well
as any other relevant equitable considerations. The relative fault of such
indemnifying party and Indemnified Parties shall be determined by reference to,
among other things, whether any action in question, including any untrue or
alleged untrue statement of a material fact or omission or alleged omission to
state a material fact, has been made by, or relates to information supplied by,
such indemnifying party or Indemnified Parties, and the parties’ relative
intent, knowledge, access to information and opportunity to correct or prevent
such action. The amount paid or payable by a party under this Section 2.9 as a
result of the losses, claims, damages, liabilities and expenses referred to
above shall be deemed to include any legal or other fees or expenses reasonably
incurred by such party in connection with any investigation or proceeding.
          The parties hereto agree that it would not be just and equitable if
contribution pursuant to this Section 2.9 were determined by pro rata allocation
or by any other method of allocation which does not take account of the
equitable considerations referred to in the immediately preceding paragraph. No
person guilty of fraudulent misrepresentation (within the meaning of Section
11(f) of the Securities Act) shall be entitled to contribution from any person
who was not guilty of such fraudulent misrepresentation.
          Section 2.10 Participation in Public Offering. No Covered Person may
participate in any Public Offering hereunder unless such Covered Person
(a) agrees to sell such Covered Person’s securities on the basis provided in any
underwriting arrangements approved by the Covered Persons entitled hereunder to
approve such arrangements and (b) completes and executes all questionnaires,
powers of attorney, indemnities, underwriting agreements and other documents
reasonably required under the terms of such underwriting arrangements and the
provisions of this Agreement in respect of registration rights.
          Section 2.11 Other Indemnification. Indemnification similar to that
specified herein (with appropriate modifications) shall be given by the Company
and the Registering Covered Person participating therein with respect to any
required registration or other qualification of securities under any federal or
state law or regulation or Governmental Authority other than the Securities Act.
          Section 2.12 Parties in Interest. Each Covered Person shall be
entitled to receive the benefits of this Agreement and shall be bound by the
terms and provisions of this Agreement by reason of such Covered Person’s
election to participate in a registration under this Article II. To the extent
Holdings Units are effectively transferred in accordance with the terms of the
Holdings LLC Agreement, the Permitted Transferee of such Holdings Units shall be

 



--------------------------------------------------------------------------------



 



entitled to receive the benefits of this Agreement and shall be bound by the
terms and provisions of this Agreement upon becoming bound hereby pursuant to
Section 3.1(c).
          Section 2.13 Acknowledgement Regarding the Company. Other than those
determinations reserved expressly to the Demand Committee, all determinations
necessary or advisable under this Article II shall be made by the Board, the
determinations of which shall be final and binding.
          Section 2.14 Mergers, Recapitalizations, Exchanges or Other
Transactions Affecting Registrable Securities. The provisions of this Agreement
shall apply to the full extent set forth herein with respect to the Registrable
Securities, to any and all securities or units of Holdings or the Company or any
successor or assign of any such person (whether by merger, amalgamation,
consolidation, sale of assets or otherwise) that may be issued in respect of, in
exchange for, or in substitution of such Registrable Securities, by reason of
any dividend, split, issuance, reverse split, combination, recapitalization,
reclassification, merger, amalgamation, consolidation or otherwise.
ARTICLE III
MISCELLANEOUS
          Section 3.1 Term of the Agreement; Termination of Certain Provisions.
          (a) The term of this Agreement shall continue until the first to occur
of (i) such time as no Covered Person holds any Covered Holdings Units or
Registrable Securities and (ii) such time as the Agreement is terminated by the
Company and the Demand Committee. This Agreement may be amended only with the
consent of the Company and the Demand Committee; provided that no amendment may
materially and adversely affect the rights of a Covered Person, as such, other
than on a pro rata basis with other Covered Persons without the consent of such
Covered Person (or, if there is more than one such Covered Person that is so
affected, without the consent of a majority of such affected Covered Persons in
accordance with their holdings of Covered Holdings Units and Registrable
Securities).
          (b) Unless this Agreement is theretofore terminated pursuant to
Section 3.1(a) hereof, a Covered Person shall be bound by the provisions of this
Agreement with respect to any Covered Holdings Units or Registrable Securities
until such time as such Covered Person ceases to hold any Covered Holdings Units
or Registrable Securities. Thereafter, such Covered Person shall no longer be
bound by the provisions of this Agreement other than Sections 2.7, 2.8, 2.9 and
2.11 and this Article III.
          (c) Any Permitted Transferee of a Covered Person shall be entitled to
become part to this agreement as a Covered Person; provided, that, such
Permitted Transferee shall first sign an agreement in the form approved by the
Company acknowledging that such Permitted Transferee is bound by the terms and
provisions of the Agreement.
          Section 3.2 Assignment; Successors. This Agreement shall be binding
upon and inure to the benefit of the respective legatees, legal representatives,
successors and assigns of the Covered Persons; provided, however, that a Covered
Person may not assign this Agreement or any of his rights or obligations
hereunder, and any purported assignment in breach hereof by a

 



--------------------------------------------------------------------------------



 



Covered Person shall be void except in connection with any transfer to a
Permitted Transferee in accordance with this Agreement; and provided further
that no assignment of this Agreement by the Company or to a successor of the
Company (by operation of law or otherwise) shall be valid unless such assignment
is made to a person which succeeds to the business of such person substantially
as an entirety.
          Section 3.3 Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAW OF THE STATE OF NEW YORK.
          Section 3.4 Severability. Whenever possible, each provision of this
Agreement shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement is held to be invalid,
illegal or unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other provision or any other jurisdiction, but this Agreement shall be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision had never been contained herein.
          Section 3.5 Entire Agreement. Except as otherwise expressly set forth
herein, this document embodies the complete agreement and understanding among
the parties hereto with respect to the subject matter hereof and supersedes and
preempts any prior understandings, agreements or representations by or among the
parties, written or oral, which may have related to the subject matter hereof in
any way.
          Section 3.6 Successors and Assigns; Certain Transferees Bound Hereby.
Except as otherwise provided herein, this Agreement shall bind and inure to the
benefit of and be enforceable by each of the Company and Holdings and their
successors and assigns, and by the Covered Persons and their respective
successors and assigns so long as they hold shares of Class A Common Stock or
Holdings Units.
          Section 3.7 Counterparts. This Agreement may be executed in separate
counterparts each of which shall be an original and all of which taken together
shall constitute one and the same agreement.
          Section 3.8 Remedies. The Company, Holdings and the Covered Persons
shall be entitled to enforce their rights under this Agreement specifically, to
recover damages by reason of any breach of any provision of this Agreement
(including costs of enforcement) and to exercise all other rights existing in
their favor. The parties hereto agree and acknowledge that money damages would
not be an adequate remedy for any breach of the provisions of this Agreement and
that, in addition to any other rights and remedies existing in its favor, the
Company, Holdings or any Covered Person may in its or his sole discretion apply
to any court of law or equity of competent jurisdiction for specific performance
and/or other injunctive relief (without posting a bond or other security) in
order to enforce or prevent any violation of the provisions of this Agreement.
          Section 3.9 Notices. All notices, requests, claims, demands and other
communications hereunder shall be in writing and shall be given (and shall be
deemed to have

 



--------------------------------------------------------------------------------



 



been duly given upon receipt) by delivery in person, by courier service, by fax,
by electronic mail (delivery receipt requested) or by registered or certified
mail (postage prepaid, return receipt requested) to the respective parties at
the following addresses (or at such other address for a party as shall be as
specified in a notice given in accordance with this Section 3.9):
          (a) If to the Company at:
FXCM Inc.
32 Old Slip
New York, New York 10005
Attention: Chief Financial Officer
with a copy to:
Simpson Thacher & Bartlett LLP
425 Lexington Avenue
New York, New York 10017-3954
Attention: Joshua Ford Bonnie, Esq.
          (b) If to Holdings at:
FXCM Holdings, LLC
32 Old Slip
New York, New York 10005
Attention: Chief Financial Officer
with a copy to:
Simpson Thacher & Bartlett LLP
425 Lexington Avenue
New York, New York 10017-3954
Attention: Joshua Ford Bonnie, Esq.
     (c) If to any Covered Person, to the address and other contact information
set forth in the records of Holdings from time to time.
          Section 3.10 Governing Law. The Delaware Limited Liability Company Act
shall govern all questions arising under this Agreement concerning the relative
rights of Holdings and the holders of its limited liability company interests.
The Delaware General Company Law shall govern all questions arising under this
Agreement concerning the relative rights of the Company and its stockholders.
All other questions concerning the construction, validity and interpretation of
this Agreement shall be governed by and construed in accordance with the
domestic laws of the State of New York applicable to contracts made and to be
performed in the State of New York.
          Section 3.11 Specific Performance. Each party hereto acknowledges that
the remedies at law of the other parties for a breach or threatened breach of
this Agreement would be inadequate and, in recognition of this fact, any party
to this Agreement, without posting any

 



--------------------------------------------------------------------------------



 



bond, and in addition to all other remedies that may be available, shall be
entitled to obtain equitable relief in the form of specific performance, a
temporary restraining order, a temporary or permanent injunction or any other
equitable remedy that may be then available.
          Section 3.12 Descriptive Headings. The descriptive headings of this
Agreement are inserted for convenience only and do not constitute a part of this
Agreement.
[Remainder of Page Intentionally Left Blank]

 



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have duly executed or caused to
be duly executed this Agreement as of the dates indicated.

            FXCM INC.
      By:   /s/ David S. Sassoon         Name:   David S. Sassoon       
Title:   Secretary and General Counsel        COVERED PERSONS

Each Covered Person set forth on Annex A hereto
      By:   /s/ David S. Sassoon         Name:   David S. Sassoon       
Title:   Attorney-in-fact   

 



--------------------------------------------------------------------------------



 



Appendix A
FXCM INC.
Covered Person Questionnaire
The undersigned Covered Person understands that the Company has filed or intends
to file with the SEC a registration statement for the registration of the shares
of Class A Common Stock (as such may be amended, the “Registration Statement”),
in accordance with Sections 2.2 or 2.3 of the Registration Rights Agreement,
dated as of                                          (the “Registration Rights
Agreement”), among the Company and the Covered Persons referred to therein. A
copy of the Agreement is available from the Company upon request at the address
set forth below. All capitalized terms used and not otherwise defined herein
shall have the meanings ascribed thereto in the Registration Rights Agreement.
NOTICE
The undersigned Covered Person hereby gives notice to the Company of its
intention to register Registrable Securities beneficially owned by it and listed
below in Item 3 (unless otherwise specified under Item 3) pursuant to the
Registration Statement. The undersigned, by signing and returning this
Questionnaire, understands that it will be bound by the terms and conditions of
this Questionnaire and the Registration Rights Agreement.
Pursuant to the Registration Rights Agreement, the undersigned has agreed to
indemnify and hold harmless the Company and all other prospective sellers of
Registrable Securities, each officer of the Company who signed the Registration
Statement and each person, if any, who controls the Company and all other
prospective sellers of Registrable Securities within the meaning of Section 15
of the Securities Act or Section 20 of the Exchange Act, from and against any
and all losses, claims, damages and liabilities arising in connection with
statements made or omissions concerning the undersigned in the Registration
Statement, prospectus, any free writing prospectus or any “issuer information”
in reliance upon the information provided in this Questionnaire.
The undersigned Covered Person hereby provides the following information to the
Company and represents and warrants that such information is accurate and
complete:
QUESTIONNAIRE
1. Name.

  (a)   Full Legal Name of Covered Person:          
 
    (b)   Full Legal Name of Covered Person (if not the same as (a) above)
through which Registrable Securities Listed in Item 3 below are held:          
 

 



--------------------------------------------------------------------------------



 



  (c)   Full Legal name of DTC Participant (if applicable and if not the same as
(b) above) through which Registrable Securities listed in Item 3 below are held:
         
 
    (d)   Full Legal Name of natural control person (which means a natural
person who directly or indirectly alone or with others has power to vote or
dispose of the Registrable Securities listed in Item 3 below):          
 

2. Address for Notices to Covered Person:

       
 
       
 
       
 

     
Telephone:
   
 
   

     
Fax:
   
 
   

     
Email:
   
 
   

     
Contact Person:
   
 
   

3. Beneficial Ownership of Registrable Securities:

      Number of Registrable Securities beneficially owned:          
 
       
 
       
 

4. Broker-Dealer Status:

  (a)   Are you a broker-dealer?

Yes      o          No     o

  Note:   If yes, the SEC’s staff has indicated that you should be identified as
an underwriter in the Registration Statement.     (b)   Are you an affiliate of
a broker-dealer?

Yes      o          No     o

      If yes, please identify the broker-dealer with whom the Covered Person is
affiliated and the nature of the affiliation:                                   
     
 
       
 

 



--------------------------------------------------------------------------------



 



  (c)   If you are an affiliate of a broker-dealer, do you certify that you
bought the Registrable Securities in the ordinary course of business, and at the
time of the purchase of the Registrable Securities to be resold, you had no
agreements or understandings, directly or indirectly, with any person to
distribute the Registrable Securities?

Yes      o          No     o

  Note:   If no, the SEC’s staff has indicated that you should be identified as
an underwriter in the Registration Statement.     (d)   If you are (1) a
broker-dealer or (2) an affiliate of a broker-dealer and answered “no” to
Question 4(c), do you consent to being named as an underwriter in the
Registration Statement?

Yes      o          No     o
5. Beneficial Ownership of Other Securities of the Company Owned by the Covered
Person.

      Except as set forth below in this Item 5, the undersigned Covered Person
is not the beneficial or registered owner of any securities of the Company other
than the Registrable Securities listed above in Item 3.         Type and Amount
of Other Securities beneficially owned by the Covered Person:          
 
       
 
       
 

6. Relationships with the Company:

      Except as set forth below, neither the undersigned Covered Person nor any
of its affiliates, officers, directors or principal equity holders (owners of 5%
or more of the equity securities of the undersigned) has held any position or
office or has had any other material relationship with the Company (or its
predecessors or affiliates) during the past three years.         State any
exceptions here:          
 
       
 

 



--------------------------------------------------------------------------------



 



7. Intended Method of Disposition of Registrable Securities (Only Applicable to
a Demand Registration Effected Pursuant to Section 2.2 of the Registration
Rights Agreement):

      Intended Method or Methods of Disposition of Registrable Securities
beneficially owned:        
 
       
 
       
 

 



--------------------------------------------------------------------------------



 



The undersigned agrees to promptly notify the Company of any inaccuracies or
changes in the information provided herein that may occur subsequent to the date
hereof and at any time while the Registration Statement remains in effect.
By signing below, the undersigned consents to the disclosure of the information
contained herein in its answers to Items 1 through 7 and the inclusion of such
information in the Registration Statement and the related prospectus. The
undersigned understands that such information will be relied upon by the Company
in connection with the preparation or amendment of the Registration Statement
and the related prospectus.
IN WITNESS WHEREOF the undersigned, by authority duly given, has caused this
Questionnaire to be executed and delivered either in person or by its duly
authorized agent.

                   
Dated:
          Beneficial Owner:      
 
                 

            By:           Name:           Title:        

     PLEASE SEND A COPY OF THE COMPLETED AND EXECUTED QUESTIONNAIRE BY FAX OR
ELECTRONIC MAIL, AND RETURN THE ORIGINAL BY OVERNIGHT MAIL, TO:
FXCM Inc.
32 Old Slip
New York, New York 10005
Attention: Chief Financial Officer
Fax:
Electronic Mail:

 